DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant September 28, 2021 arguments and amendments overcome the previously applied prior art.
The closest related prior art does not meet all the claim limitations of the current invention.
The closest related prior art does not teach each and all of the amended claim limitations, particularly,  “ the first signal line, the DC voltage line, and the second signal line are all formed directly on the second interlayer insulating layer.”
(Fig. 13, power supply line 116 is on the second interlayer insulating layer 12) however does not teach the first and second signal lines are formed directly on the second interlayer insulating layer.
Kang et al. (US 2012/0026144) teach at [0017], “a horizontal first power line is on the same layer as the gate lines and a vertical first power line is on the same layer as the data lines.” Kang however does not teach all these lines are formed on a same interlayer insulating layer.
Jo et al. (US 2014/0168552 A1), cited in applicant January 15, 2020 IDS, teach a DC voltage line is formed directly on the second interlayer insulating layer (fig. 9 a common voltage lines 170 formed directly on insulating layer 145), however does not teach the first and second signal lines are formed directly on the second interlayer insulating layer. Jo teaches the presence of a first signal line and second signal line (Fig. 9, a data line 160 and a vertical gate line 150), but these two lines reside on an intermediary “active layer,” not directly on the insulating layer 145. 
	Yokoyama et al. (US 20080186271 A1, hereinafter, Yokoyama) figure 3 shows video signal lines 22 and vertical scan lines 21 reside within an insulating layer 110.  Yokoyama do not teach the presence of a DC voltage or power line though hence does not meet the above allowable claim limitation.
	Examiner finally notes Kim (US 2014/0132584 A1) who teaches the first signal line and the DC voltage line are all formed directly on the second interlayer insulating layer (Fig. 12, data lines DLm and driving voltage line PL are formed directly on the interlayer insulating layer 104).  While this art teaches the presence of gate or scan lines SLn at [0085] thereby meeting the claim 1 limitation of “a second signal line” the art does not explicitly state or show these gate or scan lines formed directly on the interlayer insulating layer.  Hence, the art is missing the limitation of second signal lines formed directly on the second interlayer insulating layer. Examiner notes that examiner has interpreted the claim limitations of first and second signal lines as being data and gate lines per applicant figures 1 and 4 and specification [0048] which teach and show, “a plurality of first signal lines D1 to D20, a plurality of second signal lines G1 to G20, data lines D1-D12.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622